Citation Nr: 0302852	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  94-49 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from March 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of December 1993 
which denied service connection for a disorder of the feet.  
The case was previously remanded by the Board in July 1996 
and April 1998.  

The April 1998 Board remand described the issue as service 
connection for a bilateral foot disorder, which had been 
variously diagnosed as pes planus (flat feet) and pes cavus 
(high arches).  The remand requested, in part, that another 
VA examination be provided with review of the claims folder, 
and the doctor was to opine as to whether a current disorder 
of the feet was related to service.  Thereafter, the RO 
arranged for an examination which took place at the VA 
Medical Center (VAMC) in November 1999.  Apparently, the RO 
found such examination was incomplete, and the file was 
returned to the VAMC in May 2000 to obtain additional 
comments from the examiner.  At that point, however, the 
veteran's original claims folder was lost (apparently while 
the case was at the VAMC).  The RO conducted an extensive 
search for the original claims folder, to no avail.  The RO 
then put together a "rebuilt" claims folder comprised of the 
few relevant records which it could find concerning the case.  
This rebuilt claims folder is the file now before the Board.


FINDING OF FACT

A current musculoskeletal disorder of the feet (variously 
diagnosed) began during the veteran's active duty. 



CONCLUSION OF LAW

A musculoskeletal disorder of the feet was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Background

As noted, the veteran's original claims folder has been lost 
by the VA.  The Board here reports the background of the case 
as can best be determined from the limited information found 
in the rebuilt claims folder. 

The veteran had active service from March 1964 to March 1968.

Since the original claims file has been lost, the original 
service medical records are no longer available.  The RO has 
been able to obtain some supplemental clinical records from 
active duty, and these reflect the veteran was hospitalized 
from September to October 1967, for a period of 25 days.  
During this hospitalization, he gave a one-year history of 
insidious onset of numbness and pain in the feet, calves, and 
legs after prolonged standing.  Apparently symptoms had 
started in his feet.  The complaints were also described as 
tired legs and feet.  He said symptoms had become 
progressive.  He reportedly was earlier seen multiple times 
for evaluation, with no etiology found.  He denied weakness 
of the legs.  It was noted that in August 1966, he had been 
found to have some edema, and had been prescribed medication, 
which had resulted in decreased swelling, but the pain had 
persisted.  A history of a fracture of the left ankle [before 
service] was noted.  Physical examination was within normal 
limits, and a complete neurological evaluation, including 
nerve conduction velocities, disclosed no abnormalities of 
the lower extremities.  It was noted that he was evaluated 
for multiple possible medical causes for his complaints, and 
no organic basis could be found.  He was referred for a 
psychiatric evaluation, which resulted in an impression of 
mild conversion symptoms in a passive-aggressive, passive 
dependent character.  The final diagnosis resulting from the 
period of hospitalization was observation, suspected 
neuropathy of peripheral nerves, not proven.  

A VA examination was conducted in November 1993.  The veteran 
reported a history of bilateral pain on the bottom of his 
feet since he was in the military.  He had been seen in the 
past, with no objective pathology found.  Reportedly, in June 
1992 a diagnosis of possible gouty arthritis had been noted.  
He had been given arch supports in the past to relieve his 
pain, without results.  Examination of the feet failed to 
reveal any objective pathology, and he had good function.  
There was very mild tenderness to touch on the plantar aspect 
of both feet in a diffuse manner.  Also noted was a mild 
degree of pes planus.  The diagnoses were possible gouty 
arthritis of the feet, and mild pes planus.  Later, uric acid 
study results showed normal uric acid.  X-rays of the feet 
showed bony spur formation on the superior aspect of the head 
of the talus, which may represent very early osteoarthritis, 
and were otherwise negative.  

X-rays of the feet in early December 1997 were negative for 
abnormality.  

Later in December 1997, a VA podiatry examination was 
conducted.  The veteran reported a history of a fracture of 
the left foot at age of 16.  On examination, he complained of 
pain and burning in his feet for over 30 years, with some 
numbness.  He said he also experienced swelling in his feet 
and ankles.  Pervious treatment had included arch supports 
with some moderate relief.  On examination, objective 
findings were within normal limits.  There was no pain on 
motion, and range of motion was normal.  The subtalar joint 
range of motion on the left was somewhat limited compared to 
the right with some stiffness, although there was no pain on 
motion.  He had +1/4 edema about the ankle.  Pulses were 2/4 
bilaterally.  He had a high arch or cavus foot.  It was noted 
that he did not have a flatfoot, but a cavus foot.  There was 
no hallux valgus deformity.  The X-rays showed a very high-
arched cavus foot with some post-traumatic changes of the 
left talar neck and left talar-subtalar joint form the 
previous trauma.  There was also the residual of a small 
fracture at the anterior process of the left calcaneus.  His 
muscle strength was +5/5, and he showed no signs of muscle 
weakness.  It was noted that his examination did not 
correlate with his complaints of pain and swelling, and that 
his examination was within normal limits other than a cavus 
foot and previous foot fracture.  The diagnoses were high 
arches bilaterally, cavus foot, bilaterally, and status post 
trauma of the left foot.  

Another VA podiatry examination was conducted in November 
1999.  The veteran said he developed bilateral foot pain in 
service, which they were unable to diagnose.  He said it had 
progressively worsened over the last 30 years.  He complained 
of pain, tingling, and numbness of both feet.  The examiner 
noted that the veteran had a cavus foot type with decreased 
range of motion at the subtalar joint bilaterally, with all 
other joints having normal range of motion.  He had decreased 
tactile sensation in both feet.  His deep tendon reflexes 
were markedly diminished bilaterally.  He had limited 
pronation in both subtalar joints.  X-rays and CT scan showed 
cavus foot bilaterally with faulting at the navicular 
cuneiform joint bilaterally.  He also had a dorsal exostosis 
on the left talar neck and a smaller one on the right talar 
neck.  The calcaneal navicular bar had arthritic changes and 
damage of the left foot, with arthritic changes on the right 
foot  Electromyogram results were not able to be obtained.  
The diagnoses were bilaterally calcaneal navicular bar with 
secondary arthritic changes in both ankles and subtalar 
joints and midtarsal joints, and possible radiculopathy 
bilaterally.  

X-rays in November 1999 disclosed no significant changes 
since December 1997.  A CT scan of the feet in November 1999 
disclosed fragmentation of the distal end of the left 
calcaneus with localized degenerative arthritis of the left 
talocalcaneal joint distally.  At a VA outpatient clinic 
visit in December 1999, it was noted that the veteran had 
been found to have a calcaneus navicular bar bilaterally, and 
orthotics were to be provided.




B.  Analysis

The veteran claims service connection for a disorder of his 
feet.  Given the result reached by the Board in this appeal, 
there has been adequate VA compliance with the notice and 
duty to assist provisions of the law.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  As pointed out earlier, 
the veteran's original claims folder was lost by the VA after 
the last Board remand.  This was no fault of the veteran and 
puts him at a disadvantage in establishing his claim.  Given 
these circumstances, the Board has taken particular care to 
construe all available evidence in a light most favorable to 
him.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The limited medical records now available from the veteran's 
1964-1968 active duty indicate that during hospitalization in 
1967 he had complaints which included pain in his feet for 1 
year, although the available records from this 
hospitalization do not note a chronic physical disorder of 
the feet.  VA examinations 1993, 1997, and 1999 have noted 
the veteran gave a history of pain in his feet since service, 
and these VA examinations have given various diagnoses (at 
times inconsistent) of current pes planus (flat feet), pes 
cavus (high arches), and arthritis of the feet.  In written 
statements, the veteran has maintained that his current 
physical problem with his feet began during and persisted 
since service.

In retrospect, some of the the veteran's complaints in 
service may have been due to a physical problem of the feet, 
even if such physical problem is not set forth in the limited 
available service medical records (the claims folder and 
original service medical records having been lost by the VA).  
There are credible statements from the veteran that physical 
symptoms of his feet have persisted since service.  From a 
liberal view of the available evidence (particularly given 
that the VA has lost the original records), the veteran's 
current musculoskeletal disorder of the feet (variously 
diagnosed) may be traced back to service.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds the veteran's current 
musculoskeletal disorder of the feet began during his active 
duty.  The condition was incurred in service, warranting 
service connection.


ORDER

Service connection for a musculoskeletal disorder of the feet 
is granted.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

